Por cuantío, se alega como razón principal para acudir a esta Corte Suprema en solicitud de mandamus sin haberse dado la opor-tunidad al Tribunal de primera instancia para resolver la cuestión que en el mismo se plantea “que si esta acción se radicara ante la Corte de Distrito del Distrito Judicial de San Juan de Puerto Rico, la peticionaria se vería obligada a pagar el impuesto que ahora im-pugna y subsistiría la misma situación de que se querella en este recurso de mandamusy
Por cuantío, toda corte, de acuerdo con lo dispuesto en el artículo 7 No. 5 del Código de Enjuiciamiento Civil, tiene poder para diri-gir en bien de la justicia la conducta de sus funcionarios, y aquí lo que está envuelto es la actuación de un Secretario de una Corte de Distrito sin que conste que se haya acudido a la Corte misma para que revise y revoque o confirme el criterio en que se inspira dicha actuación, procedimiento en el cual no es necesario satisfacer impuesto alguno:
*969POR TANTO, se declara no haber lugar a expedir el auto de mandamus que se solicita.